409 So. 2d 215 (1982)
MARINE MIDLAND BANK-NEW YORK, Appellant,
v.
William F. ARMS and Great American Bank of Davie, Appellees.
No. 81-354.
District Court of Appeal of Florida, Fourth District.
February 3, 1982.
J. Robert Olian of Britton, Cohen, Kaufman, Benson & Schantz, Miami, for appellant.
Dixon Thomas of Dubow & Thomas, Dania, for appellee Arms.
LETTS, Chief Judge.
At issue here is the question of whether a bank account opened in the name of a husband OR his wife could be, as the trial found, "a tenancy by the entirety" and therefore exempt from garnishment proceedings brought against the husband alone. We affirm.
By itself, a bank account issued in the name of a husband OR his wife would not be sufficient to establish any kind of joint tenancy. However, in the case before us the signature card has been checked in the appropriate box, marked "Joint Account" and the language of the accompanying appropriate paragraph to the checked box sets forth that all the funds may be withdrawn by "either one or both or the survivor."
These facts, coupled with the testimony of the husband to the effect that both he and his wife "owned" the account and the further showing that the money to create the account came from assets owned solely by the wife, were more than sufficient to sustain the trial judge's conclusion that the intention of the parties was to create a tenancy by the entirety. See First National Bank of Leesburg v. Hector Supply Co., 254 So. 2d 777 (Fla. 1971).
AFFIRMED.
DOWNEY and HURLEY, JJ., concur.